EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorneys Kenneth Smith and Thomas Richardson on 31 August 2021. 
The application has been amended as follows: 
In the claims: 
Cancelled claims 41 and 43. 

Allowance
Claims 1-3, 5, 8-9, 12-27, 29-40 and 42 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of elements, as claimed. In particular, the closest art of record, Raschdorf’934 discloses a cover (100) in Figure 17c. The cover is made of a soft material and Raschdorf’934 discloses barbs can pass through this soft material. However, the barbs on gripping members 16 do not pass through cover 100, as required by claim 1, because the cover is not disposed over the gripping members.  
Regarding claim 42, the cover (100) covers the collar (19), but the collar does not have engagement portions exposed through openings in cover (100), as required by .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        1 September 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771